Citation Nr: 1532309	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  13-17 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a left foot disorder with degenerative changes.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1989 to June 1989.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In addition to the paper claims file, relevant documents are located in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that all required development is completed.  A January 2013 treatment record and a February 1994 claim indicate that the Veteran receives some Social Security Administration (SSA) disability benefits.  Records have not yet been obtained from SSA.  As it is not clear from the statements regarding SSA benefits what disabilities were considered either in connection with the initial application or any periodic review conducted since, there is at least a reasonable possibility that any SSA records are relevant to the issue on appeal, and appropriate attempts to obtain such records must be made.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Any outstanding records of relevant treatment should also be obtained.  

A February 2013 private treatment record shows a plan of "discuss findings, and indications for surgery."  Compared to the October 2012 VA examination, the February 2013 record indicates possible worsening of the Veteran's condition, and a new examination is warranted.  Additionally, examination is warranted to clarify the appropriate diagnosis and diagnostic code for the Veteran's left foot condition, as the February 2013 treatment record indicates a diagnosis of hallux rigidus, the October 2012 VA examiner noted no hallux rigidus, and the Veteran is currently rated under diagnostic code 5299-5284.  See Copeland v. McDonald, No. 14-0929, 2015 WL 3903356, at *3 (Vet. App. June 25, 2015) (holding that diagnostic code 5284 regarding "Foot injuries, other" does not apply to the eight foot conditions specifically listed in 38 C.F.R. § 4.71a, which includes diagnostic code 5281 regarding "Hallux rigidus"). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request all documents pertaining to any action regarding the Veteran's SSA disability benefits, including the medical records considered, and associate such documents with the claims file.  All attempts to obtain records should be documented.

2.  Obtain any relevant, outstanding VA or private treatment records, to include from the Buffalo VA Medical Center since May 2013 and from Dr. T.F.M., with the assistance of the Veteran as necessary, and associate them with the claims file.  All attempts to obtain records should be documented.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA examination to determine the nature and severity of his left foot condition.  The claims, VBMS, and Virtual VA files must be made available to the examiner, as appropriate.  The examiner must indicate in the examination report that the claims file, VBMS, and Virtual VA records have been reviewed.  In accordance with the latest worksheet(s) for rating foot disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any left foot disability.  

The examiner is asked to specifically address:

(a)  Whether a diagnosis of hallux rigidus is warranted, including discussion of the October 2012 VA examination and the February 2013 record of treatment with Dr. T.F.M.

(b)  If multiple left foot disorders are diagnosed, describe all functional impairment associated with each disorder, differentiating which symptoms are associated with each disorder, or indicate that such differentiation is not possible.  

Provide a fully reasoned rationale for all opinions expressed, including a discussion of the facts of this case and any medical studies or literature relied upon.  If the examiner is unable to provide any requested opinion without resorting to mere speculation, he or she must explain why that is the case. 

4.  After completing the above and any other indicated development, readjudicate the claim.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




